          Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 1 of 23




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                           Civil Action No. 6:20-cv-00725-ADA
BRAZOS LICENSING AND DEVELOPMENT,
                                                      JURY TRIAL DEMANDED
                Plaintiff,

         v.

HEWLETT PACKARD ENTERPRISE COMPANY AND
NEW H3C TECHNOLOGIES CO. LTD.,

                Defendant.


              BRAZOS’S SECOND AMENDED COMPLAINT AGAINST HPE AND H3C FOR
                         INFRINGEMENT OF U.S. PATENT NO. 7,280,534

         Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”),

by and through its attorneys, files this First Amended Complaint for Patent Infringement against

defendant Hewlett Packard Enterprise Company (“HPE”) New H3C Technologies Co., Ltd.

(“H3C”) (collectively, “Defendants”), and alleges:

                                     NATURE OF THE ACTION

         1.     This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1 et seq., including §§ 271, 281, 284, and 285.

         2.     Brazos alleges that Defendants infringe U.S. Patent No. 7,280,534 (“the ’534

Patent”). Brazos seeks damages and other relief for their infringement of the ’534 Patent.

                                           THE PARTIES

         3.     Brazos is a limited liability company organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas

76701.
          Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 2 of 23




         4.    Upon information and belief, HPE is a corporation organized and existing under

the laws of Delaware, with a regular and established place of business located at 14231 Tandem

Boulevard, Austin, Texas 78728. HPE may be served through its designated agent for service of

process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas, 75201.

         5.    Upon information and belief, H3C is a corporation formed under the laws of

China with a principal place of business at Tower 1, LSH Center, 8 Guangshun South Street,

Chaoyang District, Beijing 100102 China. H3C is a provider of digital solutions ranging from

digital infrastructure products to digital platforms and end-to-end technical services.

         6.    HPE has a “unique partnership” with H3C in which it owns a 49 percent stake in

H3C. 1

         7.    HPE has commercial arrangements with H3C to buy and sell HPE branded

servers, storage, and networking products. During FY 2020, 2019 and 2018, HPE recorded

approximately $737 million, $897 million and $1.3 billion of sales to H3C and $215 million,

$202 million and $273 million of purchases from H3C, respectively. Payables due to H3C as of

October 31, 2020 and 2019 were approximately $29 million and $39 million, respectively.

Receivables due from H3C as of October 31, 2020 and 2019 were approximately $19 million and

$32 million, respectively. 2

                                    JURISDICTION AND VENUE

         8.    This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

1
 https://www.hpe.com/us/en/newsroom/press-release/2019/09/hewlett-packard-enterprise-new-
h3c-delivers-double-digit-market-share-and-attains-number-one-position-in-second-quarter-of-
2019-worldwide-server-revenue-tracker.html; see also https://www.sec.gov/ix?doc=/Archives/
edgar/data/1645590/000164559020000056/hpe-20201031.htm at 49.
2
 See https://www.sec.gov/ix?doc=/Archives/edgar/data/1645590/000164559020000056/hpe-
20201031.htm at 138.


                                                 2
         Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 3 of 23




       9.      This Court has personal jurisdiction over both Defendants. Upon information and

belief, Defendants, directly and/or through intermediaries, regularly conduct business and have

committed acts of patent infringement and/or have induced acts of patent infringement by others

in this Judicial District and/or have contributed to patent infringement by others in this Judicial

District, the State of Texas and elsewhere in the United States. The Court’s exercise of

jurisdiction over Defendants would not offend traditional notions of fair play and substantial

justice because Defendants have established minimum contacts with the forum with respect to

both general and specific personal jurisdiction and have purposefully availed themselves of the

privilege of doing business within this District such that they should reasonably and fairly

anticipate being brought into court here.

       10.     This Court has general and specific jurisdiction over HPE. Upon information and

belief, HPE has continuous and systematic business contacts with the State of Texas. HPE is

registered to do business in the State of Texas, has offices and facilities in the State of Texas, and

actively directs its activities to customers located in the State of Texas. HPE, directly and/or

through affiliates and/or intermediaries, conducts its business extensively throughout Texas, by

shipping, importing, manufacturing, distributing, offering for sale, selling, and/or advertising its

products and services in the State of Texas and this Judicial District. Upon information and

belief, HPE is subject to the Court’s specific jurisdiction by, among other things, directly or

indirectly, making, using, offering to sell, and/or selling in the State of Texas and this Judicial

District and/or importing into the State of Texas and this Judicial District infringing products.

       11.     Upon information and belief, Defendants, directly or through intermediaries,

participate in the stream of commerce that, with their knowledge, results in infringing products

being made, used, offered for sale, and/or sold in the State of Texas and/or imported into the




                                                  3
         Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 4 of 23




United States to the State of Texas, including through retailers, distributors, and/or authorized

dealers and sales agents in Texas and this Judicial District. Upon information and belief,

Defendants, directly or through intermediaries, derive revenues from their infringing acts and the

infringing acts of others occurring within the State of Texas and in this Judicial District.

Additionally, Defendants, directly or through intermediaries, provide service and support to their

customers in the State of Texas and this Judicial District.

        12.     In addition, or in the alternative, this Court has personal jurisdiction over H3C

under Federal Rule of Civil Procedure 4(k)(2) because H3C is not subject to jurisdiction with

respect to claims in this complaint in any other state’s courts of general jurisdiction and

exercising jurisdiction over H3C is consistent with the United States Constitution and laws

because H3C has established minimum contacts with the United States as a whole.

        13.     Venue is proper over defendant H3C in this Court pursuant to 28 U.S.C. § 1391

because, among other things, defendant H3C is a foreign defendant and not a resident in the

United States, and thus may be sued in any judicial district pursuant to 28 U.S.C. § 1391(c)(3).

        14.     Venue is proper over HPE because in this Court pursuant to 28 U.S.C. § 1400(b)

because defendant HPE is registered to do business in Texas, and, upon information and belief,

HPE has offices in this Judicial District, has transacted business in this Judicial District, and has

committed acts of direct and indirect infringement in this Judicial District by, among other

things, making, using, distributing, installing, configuring, importing, offering to sell, and selling

products that infringe the Asserted Patent. HPE has regular and established places of business in

this Judicial District, as set forth below.




                                                  4
           Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 5 of 23




         15.     HPE maintains a regular and established place of business in this Judicial District,

located at least at 14231 Tandem Boulevard, Austin, Texas 78728: 3,4




         16.     Upon information and belief, HPE conducts business and serves customers from

its regular and established place of business in Austin, Texas, in this District. Upon information

and belief, HPE’s Austin office is located on a 52-acre campus. 5

         17.     In October 2019, it was reported that HPE signed a lease for a 27,326-square-

foot-space in a 164,714-square-foot office building in North Austin at Paloma Ridge, located at

13620 FM 620 Austin, Texas, 78717. 6

         18.     Upon information and belief, HPE owns at least two properties in Austin, Texas,

in this District. 7



3
    See https://www.hpe.com/us/en/contact-hpe.html.
4
 See https://goo.gl/maps/mojArn1WxaHcHU8v8; see also https://goo.gl/maps/
cBjm1De4gVPFMeam9.
5
 See https://www2.colliers.com/en/properties/austin-continuum/USA-14231-tandem-boulevard-
austin-tx-78728/usa1046778.
6
 See https://communityimpact.com/local-news/austin/leander-cedar-park/coming-soon/2019/10/
23/hewlett-packard-signs-lease-at-paloma-ridge-on-fm-620/.


                                                  5
           Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 6 of 23




         19.     HPE maintains additional regular and established places of business in the State

of Texas, nearby to this District, including at 11445 Compaq Center West Drive, Houston,

Texas, 77070, and 6080 Tennyson Parkway, Suite 400, Plano, Texas 75024. 8

         20.     HPE’s website states that HPE is “a global edge-to-cloud Platform-as-a-Service

company . . . that helps customers connect, protect, analyze, and act on all [of the customer’s]

data and applications wherever they live . . . .” 9 Upon information and belief, HPE designs,

manufactures, uses, imports into the United States, sells, and/or offers for sale in the United

States products that infringe the Asserted Patent, directly and or through intermediaries, as

alleged herein. HPE markets, sells, and/or offers to sell its products and services, including those

accused herein of infringement, to actual and potential customers and end-users located in Texas

and in this District, as alleged herein.

         21.     HPE’s website permits customers to configure and customize HPE products,

including the HPE FlexNetwork 5510 HI Switch Series, the HPE FlexFabric 5940 Switch Series

and the HPE FlexFabric 5940 Switch Series, and request price quotes from HPE on the

configured products. 10 HPE’s website also permits users to purchase HPE products directly from

HPE’s website. 11

         22.     Upon information and belief, HPE offers trainings and/or certifications to HPE

partners, customers, and HPE employees including, inter alia, trainings and certifications

7
 See http://propaccess.traviscad.org/clientdb/SearchResults.aspx (printout attached as
Exhibit B).
8
    See supra note 3.
9
    See https://www.hpe.com/us/en/about.html.
10
  See, e.g., https://h22174.www2.hpe.com/SimplifiedConfig/Welcome (printout attached as
Exhibit C).
11
  See, e.g., https://buy.hpe.com/us/en/networking/networking-switches/hpe-flexfabric-5940-
switch-series/p/1009148840.


                                                  6
           Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 7 of 23




regarding the sales and/or service of HPE products, including products designed and developed,

in whole or in part by H3C. For example, HPE offers an HPE Certification to HPE employees,

customers, and partners that teaches how to “design, implement, and configure complex data

center solutions based on the HPE FlexNetwork Architecture.” 12

          23.    As of August 2020, HPE advertised at least fifteen public job postings for

positions at HPE’s Austin, Texas office. 13

                                             COUNT I
                             Infringement of U.S. Patent No. 7,280,534

          24.    Brazos re-alleges and incorporates by reference the preceding paragraphs 1–23 of

this Complaint.

          25.    On October 9, 2007, the U.S. Patent & Trademark Office duly and legally issued

the ’534 Patent, entitled “Managed IP Routing Services for L2 Overlay IP Virtual Private

Network (VPN) Services.” A true and correct copy of the ’534 Patent is attached as Exhibit A to

this Complaint.

          26.    The ’534 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

          27.    Brazos is the owner of all rights, title, and interest in and to the ’534 Patent,

including the right to assert all causes of action arising under the ’534 Patent and the right to any

remedies for the infringement of the ’534 Patent, including the exclusive right to recover for past

infringement.

          28.    The Accused Products that infringe at least one claim of the ’534 Patent include

but are not limited to HPE’s switches with support for multiprotocol label switching (“MPLS”)

12
     See https://certification-learning.hpe.com/TR/datacard/Course/00908176.
13
  See https://www.linkedin.com/jobs/search?keywords=Hewlett%20Packard%20Enterprise&
location=Austin%2C%20Texas%2C%20United%20States (printout attached as Exhibit D).


                                                    7
            Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 8 of 23




Layer 3 virtual private network (“VPN”), which include, but are not limited to, the HPE

FlexNetwork 5510 HI Switch Series, 14 the HPE FlexFabric 5930 Switch Series, 15 the HPE

FlexFabric 5940 Switch Series, 16 the HPE FlexNetwork HSR6800 Routers, 17 and the HPE

FlexFabric 12900E Switch Series 18 (collectively, the “Accused Products”).

           29.   Upon information and belief, HPE and/or H3C make, use, sell, offer for sale,

import, and/or distribute the Accused Products in the United States, including within this Judicial

District.

           30.   Upon information and belief, the Accused Products also include products

designed and developed by H3C, alone or together with HPE. Such products include but are not

limited to the HPE FlexNetwork 5510 HI Switch Series, the HPE FlexFabric 5930 Switch Series,

the HPE FlexFabric 5940 Switch Series, the HPE FlexNetwork HSR6800 Routers, and the HPE

FlexFabric 12900E Switch Series.

           31.   The Accused Products are configured to perform each element of and infringe at

least exemplary claim 1 of the ’534 patent, which recites:

                    A method for providing Internet Protocol (IP) Virtual Private
                 Network (VPN) services, comprising:
                    exchanging unique loop-back addresses of customer edges
                       (CE) between said CEs via a respective data virtual circuit
                       therebetween;

14
  See https://buy.hpe.com/us/en/networking/networking-switches/hpe-flexnetwork-5510-hi-
switch-series/p/1008652960; see also https://techhub.hpe.com/eginfolib/networking/docs/
switches/5510hi/cr/5200-3843_hi-avail_cr/content/index.htm.
15
  See https://buy.hpe.com/us/en/networking/networking-switches/hpe-flexfabric-5940-switch-
series/p/1009148840; see also https://techhub.hpe.com/eginfolib/networking/docs/switches/
5940-5930/5200-4864_hi-avail_cg/content/bk01-toc.htm.
16
     Id.
17
     See https://support.hpe.com/hpesc/public/docDisplay?docId=c04093643.
18
  See https://techhub.hpe.com/eginfolib/networking/docs/switches/12900/cg/5998-4367_mpls-
cg/content/index.htm.


                                                 8
           Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 9 of 23




                     sending IP addresses of customer networks associated with
                        each CE to an associated IP service controller (IPSC);
                     broadcasting from said associated IPSC, said IP addresses of
                        said associated customer networks to other IPSCs;
                     sending, from each CE to an associated IPSC, a list of received
                        loop-back addresses;
                     sending, from each IPSC to an associated CE, customer
                        network addresses received from other IPSCs; and
                     populating, at each CE, a local routing table with information
                        mapping said customer networks with a data virtual circuit.

          32.    The Accused Products are configured practice a method for providing Internet

Protocol (IP) Virtual Private Network (VPN) services. For example, the HPE FlexNetwork

5510HI Switch Series provides “complete IPv4/IPv6, OpenFlow, and MPLS/VPLS features.” 19

It “[p]rovides extended support of MPLS, including MPLS VPNs and MPLS Traffic Engineering

(MPLS TE).” 20

          33.    The Accused Products provide Internet IP (IP) Virtual Private Network (VPN)

services by supporting Multi-Protocol Label Switching (MPLS) VPN features.

          34.    The Accused Products can be configured as a Multi-VPN-Instance CE (“MCE”),

which “allows you to create multiple VPN instances on a CE.” 21 An MCE device can function as

a customer edge (“CE”) device for multiple VPN instances and perform functions of a provider

edge (“PE”).

          35.    The Accused Products are configured to exchange unique loop-back addresses of

customer edges (CE) between said CEs via a respective data virtual circuit therebetween.




19
     Ex. B See https://h20195.www2.hpe.com/v2/getdocument.aspx?docname=4aa6-2884enw at 1.
20
     See supra note 19 at 6.
21
     Ex. A See https://support.hpe.com/hpesc/public/docDisplay?docId=a00007132en_us at 479.


                                                  9
          Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 10 of 23




          36.       The Accused Products (i.e., an MCE) “each have an independent routing table

and an address space to achieve service isolation.” 22 The MCE can bind each VPN in a network

with a VLAN interface on the MCE and create and maintain a separate routing table for each

VPN.

          37.       The network diagram of Figure A depicts the use of the MCE feature to

“exchange[] private routes with VPN sites and PE 1, and add[] the private routes to the routing

tables of corresponding VPN instances”: 23




                                                Figure A

          38.       In Figure A, there is a “Route exchange between MCE and VPN site” and a

“Route exchange between MCE and PE”: 24

                •   Route exchange between MCE and VPN site—Create VPN
                    instances VPN 1 and VPN 2 on the MCE. Bind VLAN-interface 2
                    to VPN 1, and VLAN-interface 3 to VPN 2. The MCE adds a
                    received route to the routing table of the VPN instance that is
                    bound to the receiving interface.
                •   Route exchange between MCE and PE—The MCE connects to
                    PE 1 through a trunk link that permits VLAN 2 and VLAN 3. On

22
     See supra note 21 at 479.
23
     See supra note 21 at 479–80.
24
     See supra note 21 at 479.


                                                   10
          Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 11 of 23




                 PE 1, create VPN instances VPN 1 and VPN 2. Bind VLAN-
                 interface 2 to VPN 1, and VLAN-interface 3 to VPN 2. The MCE
                 and PE add a received route to the routing table of the VPN
                 instance that is bound to the receiving interface.

          39.    The Accused Products provide a feature of configuring a loopback interface to a

customer edge (i.e., MCE) associated with a VPN instance. The loopback interface address is

configured for the Customer Edge 1 (“CE 1”) as shown in the network diagram of Figure B and

associated Interface and IP address assignment table of Table C below: 25




                                             Figure B




                                              Table C

CE 2 learns the loopback interface address from CE1: 26

                 Configure BGP AS number substitution:

25
     See supra note 21 at 297.
26
     See supra note 21 at 298.


                                                11
          Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 12 of 23




                 # Configure BGP AS number substitution on PE 1, PE 2, and PE 3.
                 ...

                 # Display routing information on CE 2. The output shows that CE
                 2 has learned the route for 100.1.1.1/32 from CE 1. A routing loop
                 has occurred because CE 1 and CE 2 reside in the same cite.

The loopback addresses are communicated between the CEs, which are owned and/or controlled

by the same entity. Upon information and belief, an MCE can perform the same loopback

interface functionality as performed by a CE, as an MCE device can function as a CE device for

multiple VPN instances.

          40.    As shown in Figure A, the MCE is connected to the PE 1 through a trunk link

with VLAN interfaces. In the core network, the PEs are connected by Pseudowires (PWs), which

form virtual connections between the PEs. Similarly, the edge devices on the other side of the

core network, which are owned and/or controlled by the same entity, contain dedicated virtual

connections, allowing loopback addresses exchanged between the MCEs to flow through a data

virtual circuit path.

          41.    As shown in Figure B, a virtual circuit is a path that connects the CEs via the core

network. The data that flows between CEs is flown through the core network (i.e., Provider Edge

Network). Thus, the loopback addresses are exchanged between the CEs via the core network

consisting of the data virtual circuit.

          42.    The Accused Products are configured to send IP addresses of customer networks

associated with each CE to an associated IP service controller (IPSC).

          43.    The routes of VPNs are redistributed into MCEs. By doing so, the IP addresses of

each CE’s customer network is sent to the associated MCE. 27




27
     See supra ¶ 38.


                                                  12
          Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 13 of 23




          44.    As shown in the network diagram of Figure D below, an MCE can be configured

“to separate routes from different VPNs and to advertise the VPN routes to PE 1 through

OSPF”: 28




                                             Figure D

          45.    The MCE can learn the routes of VPN 2 and add them to the routing table of the

VPN instance vpn2. Similarly, the MCE can exchange routes with VPN 1 and add them to a

separate routing table of the VPN instance vpn1. When configured to display the routing

information maintained for VPN instance vpn2, the output shows the private routes of VPN 2,

containing the IP addresses of the customer networks associated with it: 29




28
     See supra note 21 at 491.
29
     See supra note 21 at 493.


                                                13
          Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 14 of 23




                                              Table E

          46.    The Accused Products are configured to broadcast from said associated IPSC,

said IP addresses of said associated customer networks to other IPSCs.

          47.    The Accused Products, configured as an MCE, can advertise VPN routes to other

MCEs or PEs, which are owned and/or controlled by the same entity. The VPN routes are the IP

addresses of the associated customer networks of a CE. For example, in Figure D, an MCE (e.g.,

MCE 1) is connected between VR 1/VR 2 and PE 1. Similarly, an MCE (e.g., MCE 2) can be

connected between VPN sites (e.g., VPN site 1 and VPN site 2) and PE 2. MCE 1 can advertise

the routes to MCE 2 (i.e., broadcasting from said associated IPSC, said IP addresses of said

associated customer networks to other IPSCs). MCE 2 can add a received route to the routing

table of the VPN instance that is bound to the receiving interface. 30

          48.    The Accused Products are configured to send, from each CE to an associated

IPSC, a list of received loopback addresses, and send, from each IPSC to an associated CE,

customer network addresses received from other IPSCs.



30
     See supra ¶ 38.


                                                 14
          Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 15 of 23




          49.    As shown in Figure D, as MCEs, the Accused Products can exchange private

route information with the VPN sites and PEs, and add the private route information to the

routing tables of the corresponding VPN instances. 31

          50.    With MCE configured, the Accused Products can bind each VPN in a network

with a VLAN interface on the MCE. For example, the MCE will associate the received loopback

address with the respective CE (i.e., sending, from each CE to an associated IPSC, a list of

received loopback addresses). 32

          51.    In Figure D, “VPN 2 runs OSPF” and the MCE device is configured “to separate

routes from different VPNs and to advertise the VPN routes to PE 1 through OSPF.” 33 In order

to “[r]un OSPF in VPN 2,” one “[c]reate[s] OSPF process 20 and bind[s] it to VPN instance

vpn2 on the MCE, so that the MCE can learn the routes of VPN 2 and add them to the routing

table of VPN instance vpn2.” 34 When configured to display the routing information maintained

for VPN instance vpn2, the output shows the private routes of VPN 2, containing the IP

addresses of the customer networks associated with it with the next hop address associated with

it (i.e., sending, from each IPSC to an associated CE, customer network addresses received from

other IPSCs): 35




31
     See supra ¶ 47.
32
     See supra ¶ 38.
33
     See supra note 21 at 491.
34
     See supra note 21 at 493.
35
     See supra note 21 at 495.


                                                15
          Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 16 of 23




                                              Table F

          52.    The Accused Products are configured to populate, at each CE, a local routing

table with information mapping the customer networks with a data virtual circuit.

          53.    The VPN instances are first configured on the MCE and PE that is connected to

the MCE (i.e., PE 1). Route exchange can be configured between the MCE and the VPN sites.

An MCE can adopt routing protocols to exchange information with the VPN sites. For example,

if VPN site 2 is configured to run Open Shortest Path First (OSPF) routing, the MCE can learn

the routes of VPN 2 and add them to the routing table of the VPN instance vpn2. Similarly, the

MCE can exchange routes with VPN 1 and add them to a separate routing table of the VPN

instance vpn1. 36

          54.    In Figure D, the IP address of the customer network (i.e., VPN instances)

associated with MCE 1 is mapped to the VLAN instance interface of the PE 1, as shown in Table

F. Dedicated VLAN interfaces bind the VPN instances on the different VPN sites to the MCE.

The MCE is connected to the PE 1 through a trunk link with VLAN interfaces. In the core



36
     See supra ¶ 38.


                                                 16
          Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 17 of 23




network, the PEs are connected by Pseudowires (PWs), which form virtual connections between

the PEs. Similarly, the edge devices on the other side of the core network would contain

dedicated virtual connections, allowing data from MCE 1 to flow through a data virtual circuit

path

          55.    For example, in Figure D, the next-hop address from the customer network

associated with the VPN instance of an MCE 1 to the PE1 is the address of the VLAN Interface

of PE 1. The path from MCE 2 to the customer network associated with MCE 1 is passing

through the core network. Thus, the path is a data virtual circuit, so the customer networks are

mapped to the data virtual circuits in the populated routing tables. 37

          56.    In view of the preceding paragraphs31–55, the Accused Products are configured

to perform each and every element of at least claim 1 of the ’534 Patent.

          57.    Defendants have infringed, and continue to directly infringe, at least one claim of

the ’534 Patent, literally or under the doctrine of equivalents, by making, using, selling, offering

for sale, importing, and/or distributing the Accused Products in the United States, including

within this judicial district, without the authority of Brazos. HPE’s infringing use of the Accused

Products includes its internal use, testing, demonstration and/or configuration of the Accused

Products.

          58.    Upon information and belief, each and every element of at least claim 1 of the

’534 Patent is practiced or performed by HPE at least through HPE’s internal use and

configuration of its own Accused Products, and/or through HPE’s testing of the Accused

Products, and/or through HPE providing services for the Accused Products, including but not




37
     See supra ¶ 38.


                                                  17
        Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 18 of 23




limited to providing installation, deployment, support, demonstrations, and configuration of the

Accused Products.

       59.     For example, upon information and belief, as part of HPE’s business, HPE offers,

for a fee, training and certification programs to its employees, customers, and partners that teach

how to use and/or implement the Accused Products. Upon information and belief, HPE, while

teaching others how to use and/or implement the Accused Products, performs demonstrations,

and in so doing, practices each and every element of at least claim 1 of the ’534 Patent.

       60.     As of the date of service of the initial complaint, August 18, 2020, HPE has had

actual or constructive knowledge of the ’534 Patent and has been on notice of its infringement of

the ’534 Patent and of how the Accused Products infringe the ’534 Patent. Notwithstanding this

knowledge and notice, since that time, HPE has continued to infringe the ’534 Patent, by

making, using, selling, offering for sale, importing, and/or distributing the Accused Products in

the United States.

       61.     Upon information and belief, H3C has had actual or constructive knowledge of

the ‘534 Patent and has been on notice of its infringement of the ‘534 Patent and how the

Accused Products infringe the ‘534 Patent since sometime between the date of service of the

initial complaint on HPE and June 4, 2021 when Brazos requested review of the source code for

the Accused Products. Notwithstanding this knowledge and notice, since that time, H3C has

continued to infringe the ’534 Patent, by making, using, selling, offering for sale, importing,

and/or distributing the Accused Products in the United States.

       62.     Since at least the date of service of the initial complaint for HPE, and at least June

2021 for H3C, through their actions, Defendants, with knowledge of the ’534 Patent, have

actively and knowingly induced customers, product makers, distributors, retailers, and/or end




                                                 18
        Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 19 of 23




users of the Accused Products to infringe the ’534 Patent throughout the United States, including

within this Judicial District. The Accused Products, as provided to Defendants’ customers and

end-users and used as intended and instructed, infringe the ’534 Patent. Defendants were and are

aware that the normal and customary use by end users of the Accused Products infringes the ’534

Patent. Upon information and belief, Defendants’ customers and end-users have used and

continue to use the Accused Products in the United States in this manner and directly infringe the

’534 Patent. Despite Defendants’ knowledge of the ’534 Patent and knowledge and/or willful

blindness that their actions induce infringement by customers and/or end-users, Defendants have

made, sold, and/or offered for sale the Accused Products, and are continuing to do so, with the

specific intent to actively encourage customers and/or end-users to make, use, sell, offer for sale

and/or import one or more Accused Products in a manner that Defendants know to be infringing.

       63.     Moreover, Defendants have taken and continue to take active steps to induce

infringement of at least claim 1 of the ’534 Patent, knowing that those steps will induce,

encourage, and facilitate direct infringement by customers, product makers, distributors,

retailers, and/or end users. Upon information and belief, such active steps include making or

selling the accused products outside of the United States for importation into or sale in the

United States, and directing, facilitating, or influencing its or their intermediaries, or third-party

manufacturers, shippers, distributors, retailers, or other persons acting on its or their behalf, to

import, sell, or offer to sell the accused products in an infringing manner. Defendants also direct,

control, and/or encourage customers’ and/or end-users’ performance of the claimed steps by

taking active steps that include, but are not limited to: making, using, configuring, and selling the

Accused Products; instructing end-users to use the Accused Products; creating and disseminating

advertising and promotional materials that encourage the use of the Accused Products, including




                                                  19
        Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 20 of 23




product descriptions, operating manuals, configuration guides, support materials, technical

materials, and other instructions on how to implement and configure the Accused Products; and

providing training and certification programs that teach and demonstrate how to use and/or

implement the Accused Products. Defendants have known that such activities induce customers

and/or end-users to infringe at least claim 1 of the ’534 Patent since the date of service of the

initial complaint for HPE and at least June 2021 for H3C.

       64.     Examples of Defendants’ manuals, instructional and support materials, and/or

configuration guides for the Accused Products, provided by Defendants on their websites, that

teach and instruct end-users to use and/or configure the Accused Products in ways that practice

the claimed invention, include but not are not limited to:

   •   https://support.hpe.com/hpesc/public/docDisplay?docId=c04093643;

   •   https://techhub.hpe.com/eginfolib/networking/docs/switches/12900/cg/5998-4367_mpls-

       cg/content/index.htm;

   •   https://support.hpe.com/hpesc/public/docDisplay?docId=a00007132en_us;

   •   https://support.hpe.com/hpesc/public/docDisplay?docId=c05218883;

   •   https://support.hpe.com/hpesc/public/docDisplay?docId=a00077571en_us;

   •   https://support.hpe.com/hpesc/public/docDisplay?docId=a00077564en_us;

   •   https://support.hpe.com/hpesc/public/docDisplay?docId=a00041116en_us;

   •   https://www.h3c.com/en/Support/Resource_Center/Technical_Documents/Routers/; and

   •   https://www.h3c.com/en/Support/Resource_Center/Technical_Documents/Routers/.

       65.     Defendants’ inducement is ongoing. Defendants have continued to induce direct

infringement by others, including by instructing end-users regarding the operation and use of the




                                                 20
        Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 21 of 23




Accused Products in ways that practice the claimed invention, even after being put on actual

notice of the infringement of the ’534 Patent.

       66.     Since at least the date of service of the initial complaint for HPE, and at least June

2021 for H3C, through their actions, Defendants have contributed to, and are contributing to, the

infringement of the ’534 Patent by having others, including HPE with respect to H3C, sell, offer

for sale, or use the Accused Products throughout the United States, including within this judicial

district, with knowledge that the Accused Products infringe the ’534 Patent. Defendants have

made and/or sold the Accused Products with knowledge that they have special features that are

especially made or adapted for infringing the ’534 Patent and are not staple articles of commerce

suitable for substantial non-infringing use. For example, in view of the preceding paragraphs, the

Accused Products contain functionality which is material to at least claim 1 of the ’534 Patent.

       67.     The special features include providing MPLS L3VPN and implementing IP-VPN

services utilizing layer-2 point-to-point connectivity, which is used in a manner that infringes the

’534 Patent.

       68.     The special features constitute a material part of the invention of one or more

claims of the ’534 Patent and are not staple articles of commerce suitable for substantial non-

infringing uses. The Accused Products have no substantial non-infringing uses.

       69.     Defendants’ direct and indirect infringement have caused, and are continuing to

cause, injury to Brazos.

       70.     Brazos has suffered damages as a result of Defendants’ direct and indirect

infringement of the ’534 Patent in an amount adequate to compensate for Defendants’

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Defendants, together with interest and costs as fixed by the Court.




                                                 21
        Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 22 of 23




                                          JURY DEMAND

       Brazos hereby demands a jury on all issues so triable.

                                       PRAYER FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (a)     enter judgment that Defendants infringe one or more claims of the ’534 Patent

literally and/or under the doctrine of equivalents;

       (b)     enter judgment that Defendant have induced infringement and continue to induce

infringement of one or more claims of the ’534 Patent;

       (c)     enter judgment that Defendants have contributed to and continue to contribute to

the infringement of one or more claims of the ’534 Patent;

       (d)     award Brazos damages, to be paid by Defendants in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Defendants of the ’534 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (e)     declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (f)     award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




                                                 22
       Case 6:20-cv-00725-ADA Document 54 Filed 08/25/21 Page 23 of 23




                                      Respectfully submitted,

Dated: August 25, 2021                /s/ Raymond W. Mort, III
                                      Raymond W. Mort, III
David M. Stein                        raymort@austinlaw.com
Texas State Bar No. 797494            THE MORT LAW FIRM, PLLC
dstein@brownrudnick.com               100 Congress Avenue, Suite 2000
Sarah G. Hartman                      Austin, Texas 78701
California State Bar No. 281751       tel/fax: (512) 677-6825
shartman@brownrudnick.com
BROWN RUDNICK LLP
2211 Michelson Drive, 7th Floor
Irvine, California 92612
telephone: (949) 752-7100
facsimile: (949) 252-1514

Alessandra C. Messing
New York State Bar No. 50400019
amessing@brownrudnick.com
Timothy J. Rousseau
New York State Bar No. 4698742
trousseau@brownrudnick.com
BROWN RUDNICK LLP
7 Times Square
New York, New York 10036
telephone: (212) 209-4800
facsimile: (212) 209-4801

Edward J. Naughton
(admitted pro hac vice)
enaughton@brownrudnick.com
Rebecca MacDowell Lecaroz
(admitted pro hac vice)
rlecaroz@brownrudnick.com
BROWN RUDNICK LLP
One Financial Center
Boston, Massachusetts 02111
telephone: (617) 856-8200
facsimile: (617) 856-8201


                                      Counsel for Plaintiff
                                      WSOU Investments, LLC d/b/a
                                      Brazos Licensing and Development




                                     23
